Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17-22, 30-33, 35, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (20120224164) in view of Pochiraju (20130054187).
Referring to claim 17, 32, and 35, Hayashi shows a measurement instrument (see abstract), comprising:
an alidade (see figure 1), a base (see figure 1 Ref 2), and a center unit (see figure 1 Ref 4), wherein the center unit is mounted on the alidade for rotation about a first axis (see figure 1 Ref 4 mounted on Ref 3) and the alidade is mounted on the base for rotation about a second axis (see figure see 1 Ref 4, 3, and 2 also see paragraph 37 and 38 note the rotation about a vertical and horizontal axis),
a first controllable drive for rotating the center unit about the first axis (see figure 2 Ref 16),
a second controllable drive for rotating the alidade about the second axis (see figure 2 Ref 14),
a front lens assembly having an optical path along an instrument optical axis (see figure 3 note this figure is an exploded view of the center unit Ref 4 in figure 1 and the front lens assembly is Ref 41 in figure 4),
a distance measurement module operative to transmit optical radiation along a transmit path and receive optical radiation along a receive path (see figure 2 Ref 13 also see figure 4 Ref 31 (light source for distance measurement module), and see figure 4 Ref 69 (the receiver for the distance measurement module)),
a deflection module located within the center unit and positioned on an optical path between the distance measurement module and the front lens assembly, the deflection module having at least one deflection element that is movable relative to the center unit, the at least one deflection element configured to deflect the transmit path across the instrument optical axis so as to provide a scanning function (see figure 3 note Ref 34a and 34b also see figure 4 note Ref 34a and 34b and the rotation axes shown as the x and y axes),
a mixer positioned on the optical path between the distance measurement module and the front lens assembly, the mixer configured to merge the transmit path and the receive path to form a measurement beam (see figure 3 Ref 40), and
a controller to control the operation of the first controllable drive, the second controllable drive, the deflection module, and the distance measurement module so as to obtain distance measurements having a selected angular spacing (see figure 2 note the control and calculation unit Ref 19 that is connected to the drives as well as distance measurement unit, also see figure 6 and 8b note the measurement points Im).
However Hayashi fails to explicitly show a synchronizer to synchronize operation of the first controllable drive, the second controllable drive, the deflection module, and the distance measurement module so as to obtain a grid of distance measurements having a selected angular spacing.
Pochiraju shows a similar device that teaches a synchronizer to synchronize operation of the first controllable drive, the second controllable drive, the deflection module, and the distance measurement module so as to obtain a grid of distance measurements having a selected angular spacing (see the uniform point distribution as shown in paragraph 13 also see paragraph 57 for the synchronization).  It would have been obvious to include synchronizer as shown by Pochiraju because this allows for a uniform point distribution with a minimal scan time.  
Referring to claims 18, 33, and 36, Hayashi shows the at least one deflection element is configured to provide rotational motion such that at least one of the transmit path or the receive path is deflected with rotation of the at least one deflection element (see figure 4 note the rotational motion of Ref 34a and 34b). 
Referring to claim 19, Hayashi shows a drive element operative to rotate the at least one deflection element (see figure 5 also see paragraph 52 note the control and calculation unit drives the scan by applying a voltage driving the MEMS devices).
Referring to claim 20, Hayashi shows the drive element is operative to produce at least one of an oscillating rotational motion of the at least one deflection element, a continuous rotational motion of the at least one deflection element, or a directed rotational motion of the at least one deflection element to a selected orientation (see figure 5 Ref A1 also see paragraph 52).
Referring to claim 21, Hayashi shows comprising a drive controller operative to control rotational motion of the at least one deflection element by the drive element (see figure 2 note the driver and controller for each of the motors).
Referring to claim 22, Hayashi shows an angle sensor operative to detect an angle of rotation of the at least one deflection element (see paragraph 113 note the CCD detects the position of the beam and the control calculation unit then adjusts the deflection unit 34 as needed).
Referring to claim 30, the combination of Hayashi and Pochiraju shows the distance measurement module is operated at a controlled repetition rate to acquire a sequence of distance measurements, the at least one deflection element is operated at a controlled deflection rate, or a deflection plane is oriented such that a sweep of the instrument optical axis at a given velocity about one of the first axis and the second axis enables acquisition of the sequence of distance measurements spaced apart in a two-dimensional polar grid (see figure 16 and 17 of Pochiraju).  It would have been obvious to include this type of control because this is well known when generating a point cloud. 
Referring to claim 31, the combination of Hayashi and Pochiraju shows the at least one deflection element is configured to displace the transmit path and wherein the front lens assembly is configured to convert a displacement of the transmit path to an angular deflection across the instrument optical axis (see figures 16 and 17 of Pochiraju as well as control of the deflection element shown by Hayashi).
Claims 23-27, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (20120224164) in view of Pochiraju (20130054187) and Smith (20130241762).
Referring to claim 23 and 34, Hayashi shows the deflection element that is configured to rotate and fails to specifically show at least one deflection element is configured to provide translational displacement such that at least one of the transmit path or the receive path is deflected with translational displacement of the at least one deflection element.
Smith shows a similar device that includes at least one deflection element is configured to provide translational displacement such that at least one of the transmit path or the receive path is deflected with translational displacement of the at least one deflection element (see figure 4 Ref 406).  It would have been obvious to include the translation scanner as shown by Smith because this an extremely well known alternative to a rotating scanner and adds no new or unexpected results.  
Referring to claim 24, the combination of Hayashi and Smith shows a drive element operative to translate the at least one deflection element (see the actuator figure 4 Ref 403). 
Referring to claim 25, the combination of Hayashi and Smith shows the drive element is operative to produce a translational displacement of the at least one deflection element. (see figure 4 and paragraph 67-68). 
Referring to claim 26, the combination of Hayashi and Smith shows a drive controller operative to control translational displacement of the at least one deflection element by the drive element (see figure 4 Ref 424).
Referring to claim 27, the combination of Hayashi and Smith shows a displacement sensor operative to detect a translational displacement of the at least one deflection element (see figure 4 Ref 404).
Claims 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (20120224164) in view of Pochiraju (20130054187) and Nakamura (20070285649).  
Referring to claim 28, Hayashi shows the deflection element is a mirror and fails to show the at least one deflection element comprises at least one of a prism, a multi-faceted mirror, or a disk having a scalloped curving mirrored surface.
Nakamura shows a similar device that includes the at least one deflection element comprises at least one of a prism, a multi-faceted mirror, or a disk having a scalloped curving mirrored surface (see figure 1 Ref 14).  It would have been obvious to include the deflection element as shown by Nakamura because this allows for a wider scanning range as taught by Nakamura.  
Claims 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (20120224164) in view of Pochiraju (20130054187) and Kludas (20090138233).  
Referring to claim 29, Hayashi shows the use of an objective lens however fails to specifically show a deflection lens assembly, wherein optical displacement due to the at least one deflection element is converted to optical deflection, to produce angular deflection of the transmit path across the instrument optical axis.
Kludas shows a similar device that includes a deflection lens assembly, wherein optical displacement due to the at least one deflection element is converted to optical deflection, to produce angular deflection of the transmit path across the instrument optical axis (see figure 29 note the objective lens Ref 31 and supporting lenses behind the objective lens).  It would have been obvious to include the deflection lens assembly as shown by Kludas because this is extremely well known and adds no new or unexpected results.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims as outlined below are rejected on the ground of nonstatutory double patenting as being unpatentable over claims as outlined below of U.S. Patent No. 10365352.  
Claims of current application
Claims of 10365352
17
14
18
2
19
3
20
4
21
7
22
8
23
2
24
3
25
4
26
7
27
8
28
9
29
10
30
12
31
13
32
1
33
2
34
2
35
1
36
2



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110. The examiner can normally be reached M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645